Case 2:20-cv-14393-AMC Document 15 Entered on FLSD Docket 03/04/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                 FORT PIERCE DIVISION

                            CASE NO. 20-14393-CIV-CANNON/Reid

  JUSTIN W. SETTLE,
         Plaintiff,
  v.
  OFFICER SHWARTZ, et al.,
         Defendants.
  ____________________________/
                 ORDER ADOPTING REPORT AND RECOMMENDATIONS

         THIS CAUSE comes before the Court upon the Report and Recommendation of

  Magistrate Judge Lissette M. Reid (“Report”) [ECF No. 11], entered on February 9, 2021. Plaintiff

  Justin W. Settle filed a pro se Complaint [ECF No. 1] pursuant to 42 U.S.C. § 1983, alleging

  deliberate indifference to a serious medical need in violation of his rights under the Eighth

  Amendment. Plaintiff was permitted to proceed in forma pauperis [ECF No. 4]. In the Report,

  Magistrate Judge Reid recommends that Plaintiff’s Complaint proceed against Defendants

  Sergeant Brown, Sergeant Borrow, C.O. Schwartz, and Nurse Clark in their individual capacities

  for deliberate indifference to Plaintiff’s serious medical needs [ECF No. 11 p. 12]. Magistrate

  Judge Reid also recommends that Plaintiff’s claim against Defendant C.O. Fanning be dismissed

  pursuant to § 1915(e)(2)(B)(ii). Plaintiff filed a timely Objection to Magistrate Judge Reid’s

  recommendation to dismiss Plaintiff’s claim for deliberate indifference to a serious medical need

  against Defendant C.O. Fanning [ECF No. 14].

          A district court may accept, reject, or modify a magistrate judge’s report and

  recommendation. 28 U.S.C. § 636(b)(1). Those portions of the report and recommendation to

  which objection is made are accorded de novo review, if those objections “pinpoint the specific
Case 2:20-cv-14393-AMC Document 15 Entered on FLSD Docket 03/04/2021 Page 2 of 2

                                                         CASE NO. 20-14393-CIV-CANNON/Reid


  findings that the party disagrees with.” United States v. Schultz, 565 F.3d 1353, 1360 (11th Cir.

  2009); see also Fed. R. Civ. P. 72(b)(3). Any portions of the report and recommendation to which

  no specific objection is made are reviewed only for clear error. Liberty Am. Ins. Grp., Inc. v.

  WestPoint Underwriters, LLC, 199 F. Supp. 2d 1271, 1276 (M.D. Fla. 2001); accord Macort v.

  Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006).

         The Court, having reviewed the Report, Plaintiff’s Objection, the record, applicable law,

  and being in agreement with the recommendations of Magistrate Judge Reid, hereby ORDERS

  AND ADJUDGES as follows:

         1. Judge Reid’s Report and Recommendation [ECF No. 11] is ADOPTED.

         2. Plaintiff’s Complaint [ECF No. 1] shall proceed against Defendants Sergeant Brown,

             Sergeant Borrow, C.O. Schwartz, and Nurse Clark.

         3. Plaintiff’s claim against Defendant C.O. Fanning is DISMISSED pursuant to

             § 1915(e)(2)(B)(ii).

         DONE AND ORDERED in Chambers at Miami, Florida, this 3rd day of March 2021.



                                                        ________________________________
                                                        AILEEN M. CANNON
                                                        UNITED STATES DISTRICT JUDGE




  cc:    Justin W. Settle
         V08109
         Florida State Prison-West Unit
         PO BOX 800
         Raiford, FL 32083
         PRO SE




                                                 2
